Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record does not teach a system, a method, or a computing device   singly or in combination that comprises a trace object upload call received from a client device that includes a trace object representing a state of a program object as it is processed through a program flow on the client device, converting the trace object into a schematized trace object that is organized according to a predefined schema associated with a computing system, and storing in a data store associated with the computing system, the schematized trace object as consumable data that is searchable on a property-by-property basis based on properties of the program object. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of computing systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114			Primary Examiner
								Art Unit 2114